TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00683-CR


Scott Gallup, Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT AT LAW NO.7 OF TRAVIS COUNTY
NO. C-1-CR-10-209049, HONORABLE ELISABETH ASHLEA EARLE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		Appellant Scott Gallup filed a motion for new trial four days before he filed his
notice of appeal.  The trial court granted the motion for new trial, and counsel for Gallup
subsequently notified this Court in writing that Gallup's appeal should be dismissed.  Accordingly,
we dismiss the appeal as moot. 

  
						Diane M. Henson, Justice
Before Justices Puryear, Pemberton and Henson
Dismissed as Moot
Filed:   October 19, 2012
Do Not Publish